UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
__________________________________________

TYRONE JAMES; MARK CROWDER; JALONE
DAVIS; WAYNE HAYWOOD; KEVIN REDD,
KENNETH ELMORE; CHRISTOPHER GRAY;
and TERRY WILSON,

                              Plaintiffs,

v.                                                           9:17-CV-0843
                                                             (GTS/ML)
SCOTT WILLIS; JOHN AMATO; MICHAEL
COMITO; JEFFREY BADENDYCK; and
DANIEL McCULOUGH,

                        Defendants.
__________________________________________

APPEARANCES:                                                 OF COUNSEL:

LAW OFFICE OF AMY JANE AGNEW, P.C.                           AMY JANE AGNEW, ESQ.
  Counsel for Plaintiffs
24 Fifth Avenue, Suite 1701
New York, NY 10011

HON. LETITIA A. JAMES                                        KYLE W. STURGESS, ESQ.
Attorney General for the State of New York                   HELENA LYNCH, ESQ.
 Counsel for Moving-Defendants                               Assistant Attorney General
The Capitol
Albany, NY 12224

HARRIS, CONWAY & DONOVAN, PLLC                               RYAN E. MANLEY, ESQ.
  Counsel for Defendant Michael Comito
50 State Street, 2nd Floor
Albany, NY 12207

GLENN T. SUDDABY, Chief United States District Judge

                                    DECISION and ORDER

       Currently pending before the Court, in this prisoner civil rights action filed by Tyrone

James, Mark Crowder, Jalone Davis, Wayne Haywood, Kevin Redd, Kenneth Elmore,
Christopher Gray, and Terry Wilson (collectively “Plaintiffs”), against Scott Willis, John Amato,

Jeffrey Dadendyck, Daniel McCullough (collectively “moving-Defendants”), and Michael

Comito (“non-moving Defendant”), is the moving-Defendants’ motion to dismiss Plaintiffs’

claims against them for failure to state a claim and lack of subject-matter jurisdiction. (Dkt. No.

99.) For the reasons set forth below, the moving-Defendants’ motion to dismiss is granted.

I.     RELEVANT BACKGROUND

       A.      Plaintiffs’ Claims

       Generally, liberally construed, Plaintiffs’ Amended Complaint alleges that on or about

January 14, 2015, Defendants violated Plaintiffs’ civil rights by desecrating, and/or allowing to

be desecrated, Plaintiffs’ designated room for religious study and prayer at Shawangunk

Correctional Facility. (See generally Dkt. No. 85 [Plf.’s Am. Compl.].) More specifically,

Plaintiffs allege that (1) Defendant Comito trampled on prayer rugs with muddy and dirty boots,

(2) the room’s Nation of Islam (“NOI”) flag was missing and ultimately found in the correctional

facility’s dumpster, and (3) the moving-Defendants subsequently conspired amongst themselves

to interfere with the preservation of evidence and Plaintiffs’ reporting of the incident to the

administrators at Shawangunk Correctional Facility. (Id.) Based on these factual allegations,

Plaintiffs’ Amended Complaint asserts the following five claims: (1) a claim that Defendant

Comito violated the Federal Freedom of Access to Clinic Entrances Act (“FACEA”); (2) a claim

that all Defendants violated the Fourteenth Amendment’s Equal Protection Clause under 42

U.S.C. § 1983; (3) a claim that all Defendants conspired to interfere with the preservation of

evidence and the reporting of the incident under 42 U.S.C. § 1983; (4) a claim that all Defendants

conspired to interfere with Plaintiffs’ civil rights under 42 U.S.C. § 1985(3); and (5) a claim that


                                                  2
all Defendants violated Plaintiffs’ rights under the New York State Constitution Article I, § 3.

(Id.)

          B.     Parties’ Briefing on the Moving-Defendants’ Motion

          Generally, in support of their motion to dismiss, the moving-Defendants argue as follows:

(1) Plaintiffs’ equal protection claim fails to allege facts plausibly suggesting either disparate

treatment or discriminatory intent; (2) Plaintiffs’ conspiracy claims fail to allege facts plausibly

suggesting an agreement, an act in furtherance of the conspiracy, or discriminatory animus, or, in

the alternative, are precluded by the intracorporate conspiracy doctrine; and (3) Plaintiffs’ state-

law claims are barred under New York State Correction Law § 24, or, in the alternative, are

duplicative of Plaintiffs’ Section 1983 claims. (See generally Dkt. No. 99-2 [Defs.’ Memo. of

Law].)1

          Generally, in response to Defendants’ motion to dismiss, Plaintiffs argue as follows: (1)

Plaintiffs have alleged a viable Equal Protection claim because Defendants have confused an

Equal Protection claim based on intentional discrimination and an Equal Protection claim based

on a “class of one” theory of liability, pursuant to which Plaintiffs need show only intentional

disparate treatment of a similarly situated individual and no rational basis for that difference in

treatment, which they have done, especially through their reference to a reference by Defendants

to a recent attack by Muslim terrorists in the Charlie Hedbo massacre; (2) Plaintiffs have

sufficiently alleged Section 1983 and 1985 claims because they have alleged facts plausibly

suggesting both an agreement and act in furtherance of the conspiracy, and because, even if the

Second Circuit were to extend the intracorporate conspiracy doctrine to Section 1983 claims, the

          1
              Defendants are respectfully reminded that, pursuant to the Court’s Local Rules of
Practice, memoranda of law must contain a table of contents. N.D.N.Y L.R. 7.1(a)(1).
                                               3
“personal stake” exemption thwarts the application of the doctrine under the circumstances

(where individuals are pursuing personal interests wholly separate and apart from the New York

State Department of Corrections and Community Supervision [“DOCCS”]); and (3) Plaintiffs

withdraw their state-law claim against the moving-Defendants. (See generally Dkt. No. 104

[Plfs.’ Opp’n Memo. of Law].)

II.    GOVERNING LEGAL STANDARDS

       A.       Motion to Dismiss for Failure to State a Claim

       It has long been understood that a dismissal for failure to state a claim upon which relief

can be granted, pursuant to Fed. R. Civ. P. 12(b)(6), can be based on one or both of two grounds:

(1) a challenge to the “sufficiency of the pleading” under Fed. R. Civ. P. 8(a)(2); or (2) a

challenge to the legal cognizability of the claim. Jackson v. Onondaga Cnty., 549 F. Supp.2d

204, 211 nn. 15-16 (N.D.N.Y. 2008) (McAvoy, J.) (adopting Report-Recommendation on de

novo review).

       Because such dismissals are often based on the first ground, some elaboration regarding

that ground is appropriate. Rule 8(a)(2) of the Federal Rules of Civil Procedure requires that a

pleading contain “a short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2) [emphasis added]. In the Court’s view, this tension between

permitting a “short and plain statement” and requiring that the statement “show[]” an entitlement

to relief is often at the heart of misunderstandings that occur regarding the pleading standard

established by Fed. R. Civ. P. 8(a)(2).

       On the one hand, the Supreme Court has long characterized the “short and plain” pleading

standard under Fed. R. Civ. P. 8(a)(2) as “simplified” and “liberal.” Jackson, 549 F. Supp.2d at


                                                  4
212 n.20 (citing Supreme Court case). On the other hand, the Supreme Court has held that, by

requiring the above-described “showing,” the pleading standard under Fed. R. Civ. P. 8(a)(2)

requires that the pleading contain a statement that “give[s] the defendant fair notice of what the

plaintiff’s claim is and the grounds upon which it rests.” Jackson, 549 F. Supp. 2d at 212 n.17

(citing Supreme Court cases) (emphasis added).

       The Supreme Court has explained that such fair notice has the important purpose of

“enabl[ing] the adverse party to answer and prepare for trial” and “facilitat[ing] a proper decision

on the merits” by the court. Jackson, 549 F. Supp. 2d at 212 n.18 (citing Supreme Court cases);

Rusyniak v. Gensini, 629 F. Supp. 2d 203, 213 & n.32 (N.D.N.Y. 2009) (Suddaby, J.) (citing

Second Circuit cases). For this reason, as one commentator has correctly observed, the “liberal”

notice pleading standard “has its limits.” 2 Moore’s Federal Practice § 12.34[1][b] at 12-61 (3d

ed. 2003). For example, numerous Supreme Court and Second Circuit decisions exist holding

that a pleading has failed to meet the “liberal” notice pleading standard. Rusyniak, 629 F. Supp.

2d at 213 n.22 (citing Supreme Court and Second Circuit cases); see also Ashcroft v. Iqbal, 129

S. Ct. 1937, 1949-52 (2009).

       Most notably, in Bell Atlantic Corp. v. Twombly, the Supreme Court reversed an appellate

decision holding that a complaint had stated an actionable antitrust claim under 15 U.S.C. § 1.

Bell Atlantic Corp. v. Twombly, 127 S. Ct. 1955 (2007). In doing so, the Court “retire[d]” the

famous statement by the Court in Conley v. Gibson, 355 U.S. 41, 45-46 (1957), that “a complaint

should not be dismissed for failure to state a claim unless it appears beyond doubt that the

plaintiff can prove no set of facts in support of his claim which would entitle him to relief.”

Twombly, 127 S. Ct. at 1968-69. Rather than turn on the conceivability of an actionable claim,


                                                  5
the Court clarified, the “fair notice” standard turns on the plausibility of an actionable claim. Id.

at 1965-74. The Court explained that, while this does not mean that a pleading need “set out in

detail the facts upon which [the claim is based],” it does mean that the pleading must contain at

least “some factual allegation[s].” Id. at 1965. More specifically, the “[f]actual allegations must

be enough to raise a right to relief above the speculative level [to a plausible level],” assuming

(of course) that all the allegations in the complaint are true. Id.

       As for the nature of what is “plausible,” the Supreme Court explained that “[a] claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 129 S. Ct. at

1949. “[D]etermining whether a complaint states a plausible claim for relief . . . [is] a context-

specific task that requires the reviewing court to draw on its judicial experience and common

sense . . . . [W]here the well-pleaded facts do not permit the court to infer more than the mere

possibility of misconduct, the complaint has alleged–but it has not show[n]–that the pleader is

entitled to relief.” Iqbal, 129 S. Ct. at 1950 (internal quotation marks and citations omitted).

However, while the plausibility standard “asks for more than a sheer possibility that a defendant

has acted unlawfully,” id., it “does not impose a probability requirement.” Twombly, 550 U.S. at

556.

       Because of this requirement of factual allegations plausibly suggesting an entitlement to

relief, “the tenet that a court must accept as true all of the allegations contained in the complaint

is inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of action,

supported by merely conclusory statements, do not suffice.” Iqbal, 129 S. Ct. at 1949. Similarly,

a pleading that only “tenders naked assertions devoid of further factual enhancement” will not


                                                   6
suffice. Iqbal, 129 S. Ct. at 1949 (internal citations and alterations omitted). Rule 8 “demands

more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Id. (citations

omitted).

       B.      Claim Under Section 1983 and Fourteenth Amendment Equal Protection
               Clause

       In order to state a claim pursuant to 42 U.S.C. § 1983, a plaintiff must allege “(1) that

some person has deprived him of a federal right, and (2) that the person who has deprived him of

that right acted under color of state . . . law.” Velez v. Levy, 401 F.3d 75, 84 (2d Cir. 2005)

(quoting Gomez v. Toledo, 446 U.S. 635, 640, 100 S. Ct. 1920 (1980) (internal quotations

omitted)). “Section 1983 is not itself a source of substantive rights[,] but merely provides a

method for vindicating federal rights elsewhere conferred[.]” Patterson v. Cty. of Oneida, 375

F.3d 206, 225 (2d Cir. 2004) (quoting Baker v. McCollan, 443 U.S. 137, 144 n.3 [1979]).

       “[P]ersonal involvement of defendants in alleged constitutional deprivations is a

prerequisite to an award of damages under § 1983.” Kregler v. City of New York, 821 F. Supp.

2d 651, 655-56 (S.D.N.Y. 2011) (quoting Wright v. Smith, 21 F.3d 496, 501 [2d Cir.1994]

[internal quotation marks omitted]). A plaintiff may allege the personal involvement of a

defendant who occupies a supervisory position by alleging that the defendant did the following:

            (1) directly participated in the infraction; (2) failed to remedy the wrong
            after learning of the violation; (3) created a policy or custom under which
            unconstitutional practices occurred, or allowed such a policy or custom to
            continue; (4) was grossly negligent in managing subordinates who caused
            the unlawful condition or event; or (5) exhibited ‘gross negligence’ or
            ‘deliberate indifference’ to the constitutional rights of [the plaintiff] by
            having actual or constructive notice of the unconstitutional practices and
            failing to act.




                                                  7
Kregler, 821 F. Supp. 2d at 655-56 (citing Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir.1995);

Wright, 21 F.3d at 501).

       The Equal Protection Clause of the Fourteenth Amendment, which provides that “[n]o

State shall . . . deny to any person within its jurisdiction the equal protection of the laws” (U.S.

CONST. AM. XIV, § 1), “requires the government to treat all similarly situated individuals alike.”

Young v. Suffolk Cty., 705 F. Supp. 2d 183, 204 (E.D.N.Y. 2010) (citing City of Cleburne v.

Cleburne Living Ctr., Inc., 473 U.S. 432, 439 [1985] ).

       To establish a violation of the Equal Protection Clause, a prisoner must prove the

following two elements: (1) that he was treated differently from similarly situated individuals and

(2) either (a) that such differential treatment was based on impermissible considerations such as

race, religion, intent to inhibit or punish the exercise of constitutional rights, or malicious or bad

faith intent to injure a person (called “selective prosecution” equal protection) or (ii) that there

was no rational basis for the difference in treatment (called “class-of-one” equal protection).

Cobb v. Pozzi, 363 F.3d 89, 109-10 (2d Cir. 2004); Harlen Assocs. v. Inc. Vill. of Mineola, 273

F.3d 494, 499 (2d Cir. 2001).

       In proving the second element, the prisoner must show that the alleged disparity in

treatment cannot survive the appropriate level of scrutiny. Phillips v. Girdich, 408 F.3d 124, 129

(2d Cir. 2005). More specifically, where the alleged classification involves a “suspect class” or

“quasi-suspect class,” the alleged classification is subject to “strict scrutiny” by a court. Travis v.

N.Y. State Div. of Parole, 96-CV-0759, 1998 WL 34002605, at *4 (N.D.N.Y. Aug. 26, 1998)

(Sharpe, .J.), adopted, 96-CV-0759, Decision and Order (N.D.N.Y. filed Nov. 2, 1998)

(McAvoy, .J.). However, neither imprisonment nor disability is a suspect classification under the


                                                   8
Equal Protection Clause. Chick v. Cty. of Suffolk, 546 F. App’x 58, 60 (2d Cir. 2013) (“[A]

disability is not a suspect classification under the Equal Protection Clause.”); Lee v. Governor of

N.Y., 87 F.3d 55, 60 (2d Cir. 1996) (“[P]risoners either in the aggregate or specified by offense

are not a suspect class . . . .”).

        Where the alleged classification does not involve a “suspect class” or “quasi-suspect

class” (or where the prisoner is asserting a “class of one” equal protection claim), the alleged

classification is subject to only “rational basis scrutiny.” Travis, 1998 WL 34002605, at *4. To

survive such scrutiny, the alleged classification need only be “rationally related” to a “legitimate

state interest.” Id.

        Finally, where a “class of one” equal protection claim is asserted, there must be “an

extremely high degree of similarity” between the class-of-one plaintiff and the alleged

comparators in order for the plaintiff to succeed. Neilson v. D’Angelis, 409 F.3d 100, 104 (2d

Cir. 2005), overruled on other grounds, Appel v. Spiridon, 531 F.3d 138, 141 (2d Cir. 2008).

Specifically, such a plaintiff must establish that (i) no rational person could regard the

circumstances of the plaintiff to differ from those of a comparator to a degree that would justify

the differential treatment on the basis of a legitimate government policy; and (ii) the similarity in

circumstances and difference in treatment are sufficient to exclude the possibility that the

defendant acted on the basis of a mistake. Ruston v. Town Bd. for the Town of Skaneateles, 610

F.3d 55, 59-60 (2d Cir. 2010); Clubside, Inc. v. Valentin, 468 F.3d 144, 159 (2d Cir. 2006). The

standard for determining whether another person’s circumstances are similar to the plaintiff's

must be whether they are prima facie identical. Neilson, 409 F.3d at 105.




                                                  9
       C.      Claim of Conspiracy to Violate Plaintiffs’ Rights

       “To prove a § 1983 conspiracy, a plaintiff must show: (1) an agreement between two or

more state actors or between a state actor and a private entity; (2) to act in concert to inflict an

unconstitutional injury; and (3) an overt act done in furtherance of that goal causing damages.”

Thomas v. City of Troy, 293 F. Supp. 3d 282, 303 (N.D.N.Y. 2018) (Suddaby, C.J.) (quoting

Pangburn v. Culbertson, 200 F.3d 65, 72 [2d Cir. 1999]).

       To state a claim for conspiracy to violate one’s constitutional rights under 42 U.S.C. §

1985(3), a plaintiff must allege: “1) a conspiracy; 2) for the purpose of depriving, either directly

or indirectly, any person or class of persons the equal protections of the laws . . . and 3) an act of

furtherance of the conspiracy; 4) whereby a person is either injured in his person or property or

deprived of any right of privilege of a citizen of the United States.” Zhang Jingrong v. Chinese

Anti-Cult World All., 287 F. Supp. 3d 290, 297 (E.D.N.Y 2018) (quoting Britt v. Garcia, 457

F.3d 264, 270 n.4 [2d Cir. 2006]). A defendant “must ‘do more than merely be aware of a

deprivation of right that he causes, and more than merely accept it; he must act at least in part for

the very purpose of producing it.’” Zhang Jingrong, 287 F. Supp. 3d at 298.

III.   ANALYSIS

       A.      Whether Plaintiffs’ Equal Protection Claim Should Be Dismissed

       After carefully considering the matter, the Court answers this question in the affirmative

for the reasons set forth in Defendants’ memorandum of law. (Dkt. No. 99-2.) To those reasons,

the Court adds only the following point.

       “It is well settled that the Equal Protection Clause ‘protect[s] persons, not groups.”

Engqyist v. Oregon Dept. of Agr., 553 U.S. 591, 597 (2008) (quoting Adarand Constructors, Inc


                                                  10
v. Peña, 515 U.S. 200, 227 [1995] [emphasis deleted]). Although discrimination based upon

religion may support an equal protection violation, a plaintiff “must present evidence that he [or

she] was treated differently from similarly situated members of other religions,” to prove such a

claim. Green v. LaClair, 07-CV-0351, 2012 WL 1144569, at *11 (N.D.N.Y. Feb. 24, 2012)

(Peebles, J.) (citing Ramsey v. Goord, 661 F. Supp. 2d 370, 398 [W.D.N.Y. 2009]) (quoting

Jackson v. Mann, 196 F.3d 316, 321 [2d Cir. 1999]); Lopez v. Cipolini, 136 F. Supp. 3d 570,

590-91 (S.D.N.Y. 2015). Additionally, a plaintiff must demonstrate “that the disparity in

treatment cannot survive the appropriate level of scrutiny which, in the prison setting, means that

he [or she] must demonstrate that his [or her] treatment was not ‘reasonably related to [any]

legitimate penological interests.’” Phillips, 408 F.3d at 129 (quoting Shaw v. Murphy, 532 U.S.

223, 225 [2001]).

       In a class-of-one context, a plaintiff must use “the existence of persons in similar

circumstances who received more favorable treatment than the plaintiff . . . to provide an

inference that the plaintiff was intentionally singled out for reasons that so lack any reasonable

nexus with a legitimate governmental policy that an improper purpose–whether personal or

otherwise–is all but certain.” Prestopnik v. Whelan, 249 F. App’x 210, 212-13 (2d Cir. 2007).

“Generally, whether parties are similarly situated is a fact-intensive inquiry.” Clubside, Inc., 468

F.3d at 159 (citing Harlen Assocs. v. Inc. Vill. of Mineola, 273 F.3d 494, 499 n.2 [2d Cir. 2001]).

As explained above in Part II.B. of this Decision and Order, there must be “an extremely high

degree of similarity” between the class-of-one plaintiff and the “alleged comparators in order to

succeed on an equal protection claim.” Sloup v. Loeffler, 745 F. Supp. 2d 115, 128 (E.D.N.Y.

2010); Neilson, 409 F.3d at 104. (2d Cir. 2005). “‘[T]he standard for determining whether


                                                 11
another person’s circumstances are similar to the plaintiff’s must be . . . whether they are prima

facie identical.’” Kamholtz v. Yates Cty., 08-CV-6210, 2008 WL 5114964, at *5 (W.D.N.Y.

Dec. 3, 2008) (quoting Neilson, 409 F.3d at 105).

        In this case, Plaintiffs’ Amended Complaint fails to state a claim because it fails to allege

facts plausibly suggesting a comparison of themselves to similarly situated members of other

religions. (See generally Dkt. No. 85; Dkt. No. 99-1.) Throughout Plaintiffs’ 213- paragraph

Amended Complaint, Plaintiffs do not once compare themselves to other prisoners who are

members of other religions. (See generally Dkt. No. 85.) Instead, Plaintiffs conclusorily allege

that Defendants would have reported employee misconduct, substantially damaged property, and

stolen property if these transgressions occurred against another group of prisoners. (Dkt. No. 85,

at ¶¶ 196-98.)

        For all of these reasons, Plaintiffs’ equal protection claim is dismissed.

        B.       Whether Plaintiffs’ Conspiracy Claims Should Be Dismissed

        After carefully considering the matter, the Court answers this question in the affirmative

for the reasons stated in Defendant’s memorandum of law. (Dkt. No. 99-2.) To those reasons,

the Court adds the following analysis.

        “A violated constitutional right is a natural prerequisite to a claim of conspiracy to violate

such right. Thus, if a plaintiff cannot sufficiently allege a violation of his rights, it follows that

he cannot sustain a claim of conspiracy to violate those rights.” Fitzgerald v. City of Troy, N.Y.,

No. 10-CV-0451, 2012 WL 5986547, at *23 (N.D.N.Y. Nov. 28, 2012) (D’Agostino, J.) (citing

Malsh v. Austin, 901 F. Supp. 757, 763-64 [S.D.N.Y. 1995]). Moreover, vague and conclusory

allegations that defendants entered into an unlawful agreement will not suffice to state a


                                                   12
conspiracy claim under either Section 1983 or Section 1985(3). Kiryas Joel All. v. Vill. of Kiryas

Joel, 495 F. App’x 183, at *5 (2d Cir. 2012) (citing Gyadu v. Hartford Ins. Co., 197 F.3d 590,

591 [2d Cir.1999]); Emmerling v. Town of Richmond, 434 F. App’x 10, 12 (2d Cir. 2011).

Instead, “a plaintiff must provide some factual basis supporting a meeting of the minds, such that

defendants entered into an agreement, express or tacit, to achieve the unlawful end.” Kiryas Joel

All., 495 F. App’x at *5 (quoting Webb v. Goord, 340 F.3d 105, 110-11 [2d Cir. 2003]).

       According to the intra-corporate conspiracy doctrine, which applies to both Section 1983

and Section 1985 conspiracy claims, Herrmann v. Moore, 576 F.2d 453, 459 (2d Cir.1978),

“officers, agents, and employees of a single corporate or municipal entity, each acting within the

scope of his or her employment, are legally incapable of conspiring with each other.” Fitzgerald,

2012 WL 5986547, at *23 (quoting Jefferson v. Rose, 869 F. Supp. 2d 312, 317-18 [E.D.N.Y.

2012] [quotations and citations omitted]); see also Castanza v. Town of Brookhaven, 700 F.

Supp. 2d 277, 291 (E.D.N.Y. 2010) (stating that officers, agents, and employees of a single

corporate entity are legally incapable of conspiring together); Baines v. Masiello, 288 F. Supp. 2d

376, 394-95 (W.D.N.Y. 2003) (holding that a conspiracy claim brought against “the Common

Council, the Mayor, and the City Clerk” was barred by the intra-corporate conspiracy doctrine).

               1.      Plaintiffs’ 42 U.S.C. § 1983 Conspiracy Claim

       In this case, despite the fact that the Court has construed all reasonable inferences in

Plaintiffs’ favor, the Court finds that Plaintiffs have failed to state a conspiracy claim against the

moving-Defendants under 42 U.S.C. § 1983. More specifically, Plaintiffs have failed to state an

equal protection claim against the moving-Defendants. (See, supra, Part.III.A. of this Decision

and Order.) Because a violation of a constitutional right is a natural prerequisite for a conspiracy


                                                  13
claim, Plaintiffs cannot claim that the moving-Defendants conspired to violate their equal

protection rights. Fitzgerald, 2012 WL 5986547, at *23; see also Droz v. McCadden, 580 F.3d

106, 109 [2d Cir. 2009]) (stating that a plaintiff’s Section 1983 conspiracy claim fails if plaintiff

is unable to allege the underlying Section 1983 cause of action). By failing to allege facts

plausibly suggesting a constitutional violation, Plaintiffs fail to meet the “act in concert to inflict

an unconstitutional injury” element necessary to state a Section 1983 conspiracy claim. Thomas,

293 F. Supp. 3d at 303.

        For all of these reasons, Plaintiffs’ Section 1983 conspiracy claim is dismissed.

                2.      Plaintiffs’ 42 U.S.C. § 1985(3) Conspiracy Claim

        “Similar to [Section] 1983, section 1985 also requires a plaintiff to plead a violation of a

constitutional right.” Richard v. Fischer, 38 F. Supp. 3d 340, 352 (W.D.N.Y. 2014) (citing Barr

v. Abrams, 810 F.2d 358, 363 [2d Cir. 1987]). “As the Second Circuit has noted repeatedly,

conspiracy claims are to be viewed with skepticism and must be supported by more than mere

conclusory allegations.” Webb, 340 F.3d at 110.

        Here, as previously discussed above in Part III.A. of this Decision and Order, Plaintiffs

have failed to plead a constitutional violation against the moving-Defendants. Pursuant to

Richard, and for the reasons stated in Part III.B.1, Plaintiffs cannot state a Section 1985

conspiracy claim against the moving-Defendants. Richard, 38 F. Supp. 3d at 352.

        Moreover, Plaintiffs’ conspiracy claims fall squarely under the intra-corporate conspiracy

doctrine. The intra-corporate conspiracy doctrine applies DOCCS employees. Vega v. Artus,

610 F. Supp. 2d 185, 205 (N.D.N.Y. 2009) (Suddaby, J.). The intra-corporate conspiracy

doctrine has a “scope of employment” exception, “which exists ‘when individuals pursue


                                                  14
personal interests wholly separate and apart from the entity.’” Vega, 610 F. Supp. 2d at 205

(quoting Orafan v. Goord, 411 F.Supp.2d 153, 165 [N.D.N.Y.2006] [Magnuson, J.] [internal

quotation marks and citations omitted], vacated and remanded on other grounds sub nom.,

Orafan v. Rashid, 249 F. App’x 217 [2d Cir.2007]). “‘[I]n order to allege facts plausibly

suggesting that individuals were pursuing personal interests wholly separate and apart from the

entity, more is required of a plaintiff than simply alleging that the defendants were motivated by

personal bias against the plaintiff.’” Id. (quoting Cusamano v. Sobek, 604 F. Supp. 2d 416, 470

[N.D.N.Y. 2009] [Suddaby, J.] ).

       Here, Plaintiffs do not allege any facts giving rise to a conspiracy, but instead assert

conclusory allegations relating to an alleged conspiracy among Defendants. Plaintiffs’

allegations identify each of the named Defendants as employees of a single corporate entity,

DOCCS. (Dkt. No. 85, at ¶¶ 21-29.) Additionally, the events underlying Plaintiffs’ Amended

Complaint all allegedly took place in a DOCCS facility, while Defendants were on duty, and

otherwise carrying out functions for which they are employed. (Dkt. No. 85, at ¶¶ 59-143.)

However, Plaintiff’s Amended Complaint fails to plausibly allege how the alleged vandalism

advanced the moving-Defendants’ personal interest wholly separate and apart from DOCCS.

Plaintiffs rely on Defendant McCullough’s alleged offer ( to “ow[e] Plaintiffs a favor) as the

grounds for a conspiracy among all Defendants. (Dkt. No. 85, at ¶ 107.)

       For all of these reasons, Plaintiffs’ Section 1985(3) conspiracy claim is dismissed.

       C.      Whether Plaintiffs’ State Law Claim Should Be Dismissed

       After carefully considering the matter, the Court answers this question in the affirmative.

In their opposition memorandum of law, Plaintiffs attempt to withdraw their state law claim


                                                 15
against each of the moving-Defendants. (Dkt. No. 104, at 22.) The Court has some trouble

finding that this attempt constitutes an adequate “notice of dismissal” for purposes of Fed. R.

Civ. P. 41(a)(1)(A)(i). See Shinn v. FedEx Freight, Inc., 16-CV-0777, 2016 WL 7130911, at *2

(D. N.J. Dec. 7, 2016) (making distinction between statement in response brief that “Plaintiffs

voluntarily withdraw Count III of their Amended Complaint” and “the appropriate Notice of

Dismissal pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i)”); Vigil v. Lobo Campus Pharm., 04-CV-

0863, 2004 WL 7337429, at *4 (D. N.M. Dec. 8, 2004) (expressing reluctance at construing a

statement in a plaintiff’s reply brief as a “notice of dismissal”); but see Bennett v. Michigan

Dep’t of Corr., 15-CV-14465, 2017 WL 3208591, at *2, n.2 (E.D. Mich. July 24, 2017)

(recommending that statement in plaintiff’s response brief that he voluntarily dismisses Count IV

be “construed as a “Notice of Dismissal” pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i)), adopted,

2017 WL 423065 (E.D. Mich. Sept. 25, 2017).

       This issue is material because, if the attempt were to constitute an adequate “notice of

dismissal,” then Plaintiffs’ state law claim against the moving-Defendants would be dismissed

only without prejudice. If the attempt were not to constitute an adequate “notice of dismissal,”

then that state law claim would be dismissed with prejudice (assuming the moving-Defendants

have met their lightened burden on their unopposed argument for the dismissal of this claim).

       Out of special solicitude to Plaintiffs as civil rights litigants, and because the Court

perceives little chance that Plaintiffs will seek to re-assert this challenged claim, the Court will

construe this attempt as an adequate “notice of dismissal” for purposes of Fed. R. Civ. P.

41(a)(1)(A)(i).2

       2
                The Court finds that this notice was timely for purposes of Fed. R. Civ. P.
41(a)(1)(A)(i), because the sole Answer that had been served by the time of the notice had not
                                                 16
          For these reasons, Plaintiffs’ state law claim against the moving-Defendants is dismissed

without prejudice.

          ACCORDINGLY, it is

          ORDERED that Defendants’ motion to dismiss for failure to state a claim (Dkt. No. 99-

2) is GRANTED; and it is further

          ORDERED that Plaintiffs’ claims against the moving-Defendants in the Amended

Complaint (Dkt. No. 85) are DISMISSED with prejudice, EXCEPT for Plaintiffs’ State law

claim against the moving-Defendants, which are DISMISSED without prejudice, and it is

further

          ORDERED that surviving this Decision and Order are Plaintiffs’ claims against

Defendant Comito; and it is further

          ORDERED that, in any motion to dismiss for failure to state a claim and/or motion for

summary judgment that Defendant Comito may choose to file in this action, he shall be free to

rely on any rulings in this Decision and Order, pursuant to the law-of-the-case doctrine.

Dated: March 3, 2020
       Syracuse, New York




been served by the moving-Defendants. (Dkt. No. 47.) See also Welsh v. Correct Care, L.L.C.,
915 F.3d 341, 344 (5th Cir. 2019) (“[T]he Rules permit voluntary dismissal by notice and
without a court order of any defendant who has not served an answer, which in this case is all
defendants except McLane [who had served an answer].”).
                                              17
